Citation Nr: 1443015	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-22 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1947 to July 1950 and from November 1950 to December 1954.  He died in September 2010.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2012, the Appellant testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran died on September [redacted], 2010.  The death certificate lists the cause of death as cardiac arrest, chronic obstructive pulmonary disease, and cerebrovascular disease.

2. At the time of the Veteran's death, service connection was in effect for right total knee arthroplasty, lumbosacral strain, right hip arthritis, and tumor removal from the right second rib; a total disability rating based on individual unemployability (TDIU) was awarded effective August 7, 2001.

3. There is no evidence of record, nor has the Appellant contended, that there is a medical relationship between the Veteran's cause of death and his service or service-connected disabilities.  A disability of service origin did not cause or contribute substantially or materially to his death.


CONCLUSION OF LAW

1. The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).
 
2. The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 5107, 1318 (West 2002); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).

In the context of a DIC claim, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  These specific criteria were not included in the September 2010 letter sent to the appellant.  However, through her own statements, hearing testimony, and submission of evidence, she has demonstrated that she had actual knowledge of the Veteran's service-connected disabilities, which she clearly stated were not relevant to her current claim.  She also demonstrated actual knowledge of how to establish service connection for the cause of the Veteran's death based on conditions not yet service-connected.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  She has also not alleged any notice deficiency during the adjudication of her claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the claimant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records and VA records have been obtained and associated with the claims file.  The appellant has not identified any other records to be obtained.

Finally, the appellant testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Cause of Death Claim

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2013).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2013).

Here, the Veteran's death certificate reflects that he died from cardiac arrest, chronic obstructive pulmonary disease, and cerebrovascular disease.  At the time of his death, he was service-connected for right total knee arthroplasty, lumbosacral strain, right hip arthritis, and tumor removal from the right second rib.  The appellant has not asserted, and the record does not otherwise suggest, that the Veteran's service-connected conditions caused or contributed to his death.  Rather, she contends the Veteran had nodules believed to be lung cancer that she attributed to exposure to asbestos in service-that is, she claims that lung cancer materially contributed to his cause of death, and that it was attributable to his service.

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

The Court has held that Congress specifically limited service-connected benefits to cases where there is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability, there can be no valid claim.).  Here, a review of the Veteran's treatment records do not reflect a diagnosis of lung cancer.  And regardless, the Veteran's death has not been attributed at all, let alone substantially or materially, to lung cancer.

In sum, there is no probative evidence finding that the Veteran's service-connected disabilities contributed substantially or materially to his death.  Nor is there probative evidence that the causes of death were related to his active-duty service.  As the preponderance of the evidence is against the claim, the claim is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the appellant's claim.

III. DIC Claim

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former POW who died after September 30, 1999.  See 38 U.S.C.A. § 1318 (West 2002).  The total rating may be either schedular or based upon unemployability.  Id.

Here, the Veteran was awarded a TDIU effective August 7, 2001.  He died in September 2010, and was therefore in receipt of a total rating for less than 10 years.  The Board acknowledges the appellant's belief that the Veteran was totally disabled due to his service-connected disabilities prior to August 7, 2001.  The Board notes that an October 1990 rating decision denied an earlier claim for a TDIU.  The Veteran was properly notified of that decision and did not appeal.  He again filed a claim for a TDIU in August 2001, which was granted by a December 2001 rating decision effective from the date of claim.  The Veteran did not appeal the effective date.  Thus, at the time of the Veteran's death, the existing rating decisions of record did not establish he was rated as 100 disabled for a period of 10 years.  Moreover, his total rating was not continuous from the time of his release from active duty, and there is no indication in the record, or an assertion by the appellant, that the Veteran was a POW.  Given the foregoing, the Board finds that the appellant does not meet the basic eligibility requirements for entitlement to DIC benefits under 38 U.S.C.A. § 1318 and the claim must be denied as a matter of law.


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 also is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


